Citation Nr: 0320703	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  99-05 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to a compensable rating for headaches.  



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his mother

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND

The veteran had active military service from May 1971 to June 
1973.  

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  Please obtain the veteran's complete 
clinical records relating to treatment for 
psychiatric disability from the VA Medical 
Center (VAMC) in Jackson, Mississippi, since 
March 2000.  

2.  After completion of the above development, 
request that the psychiatrist who performed the 
March 2003 VA psychiatric examination and 
indicated that the veteran had some of the 
symptoms of PTSD and may warrant a diagnosis of 
subthreshold PTSD, again review the claims 
file, particularly in light of the veteran's 
treatment for PTSD at the Jackson VAMC and the 
May 2003 psychiatric statement from W. G. 
Clark, M.D.  The VA psychiatrist should be 
requested to express an opinion as to whether 
the veteran meets the criteria under DSM-IV for 
a diagnosis of PTSD.  The psychiatrist should 
specify what information was used to arrive at 
any conclusions, and should provide complete 
rationale for all opinions proffered.  

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

4.  Thereafter, the RO should re-adjudicate the 
issue of entitlement to service connection for 
an acquired psychiatric disorder, including 
PTSD.  If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue of entitlement to 
service connection for an acquired psychiatric 
disorder including PTSD, as well as a summary 
of the evidence received since the issuance of 
the last SSOC.  An appropriate period of time 
should be allowed for response.  

5.  Because the evidence shows that the veteran 
filed a notice of disagreement as to the 
noncompensable rating assigned by an April 2003 
rating decision that also granted service 
connection for posttraumatic headaches (as a 
residual of a head injury incurred in service), 
he has initiated review by the Board of the 
RO's denial of a compensable rating for 
posttraumatic headaches.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  Therefore The 
RO should issue the appellant and his 
representative a statement of the case with 
regard to the veteran's claim of entitlement to 
a compensable rating for posttraumatic 
headaches.  They should be informed of the 
requirement of filing a timely substantive 
appeal subsequent to receipt of the statement 
of the case, in order to perfect the claim and 
thereby place it within the jurisdiction of the 
Board.  They should be afforded the appropriate 
period of time in which to file a substantive 
appeal after they have been issued the 
statement of the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


